Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  June 10, 2014                                                                       Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149027                                                                              Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Bridget M. McCormack
            Plaintiff-Appellee,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 149027
  v                                                          COA: 320214
                                                             Wayne CC: 12-002930-FC
  MARCUS DEWAYNE TILLMAN,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, defendant-appellant having submitted a written
  request that his application for leave to appeal be withdrawn, IT IS ORDERED that the
  application for leave to appeal is DISMISSED without costs.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 10, 2014